Citation Nr: 0902905	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-17 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for lumbar disc disease for the period prior to 
December 6, 2004.

2.  Entitlement to a disability rating in excess of 10 
percent for lumbar disc disease for the period beginning 
February 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956 and from November 1956 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that during this appeal, the veteran was 
granted a total temporary evaluation for his lumbar 
laminectomy with spinal fusion surgery for the period from 
December 2004 until February 2005.  Prior to the surgery, a 
10 percent evaluation was assigned from February 2004 to 
December 2004; following surgery, a 10 percent evaluation was 
assigned for the period starting February 2005.  Accordingly, 
the Board has adjusted its review of the veteran's appeal to 
the period prior to the veteran's surgery until December 
2004, and the period after surgery beginning February 2005.


FINDINGS OF FACT

1.  For the period prior to December 6, 2004, lumbar disc 
disease was manifested by limitation of motion; forward 
flexion was not limited to 60 degrees or less; the combined 
range of motion of the thoracolumbar spine was greater than 
120 degrees; neither muscle spasm nor guarding severe enough 
to result in an abnormal gait or abnormal spinal contour was 
present.

2.  For the period beginning February 1, 2005, lumbar disc 
disease has been manifested by limitation of motion; forward 
flexion is not limited to 60 degrees or less; the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees; neither muscle spasm nor guarding severe enough 
to result in an abnormal gait or abnormal spinal contour is 
present.


CONCLUSIONS OF LAW

1.  Lumbar disc disease does not meet the criteria for a 
disability rating in excess of 10 percent for the period 
prior to December 2004.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5242, 
5243 (2008).

1.  Lumbar disc disease does not meet the criteria for a 
disability rating in excess of 10 percent for the period 
beginning in February 2005.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5242, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letters mailed in April 2004 and February 2007.  
They provided appropriate notice with respect to the 
effective-date element of the claim.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
They also informed the veteran of the assistance that VA 
would provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case. 

Although the February 2007 letter was mailed after the 
initial adjudication of the claim, following the provision of 
the required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim in May 2007.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.





Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either under General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury, the following ratings 
will apply:  Unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating while unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine that is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spine contour; or there is vertebral body fracture 
with loss of 50 percent or more height.  38 C.F.R. § 4.71a.

Note 1 following the General Rating Formula for Diseases and 
Injuries of the Spine provides that associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.         § 4.40 concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v.  
Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.






Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected low back disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The Board notes that a September 1977 rating decision granted 
entitlement to service connection for "low back pain", 
initially rated as noncompensably disabling.  The veteran 
filed a claim for an increased rating in February 2004, but a 
July 2004 rating decision maintained a noncompensable rating.  
The veteran appealed this decision, but in the meantime the 
RO granted a 10 percent rating for lumbar disc disease in an 
April 2005 rating decision, effective February 2004.  After 
the veteran underwent spinal surgery in December 2004, the RO 
granted a total temporary evaluation of 100 percent for the 
period from December 2004 to February 2005.  A 10 percent 
evaluation was assigned for the period beginning in February 
2005.  

Prior to December 2004, medical record indicate that the 
veteran received a diagnosis of mechanical low back pain 
secondary to L4-5 disc disease in September 2004 at the Sands 
at University of Florida Clinic.  An MRI from August 2004 
indicated degenerative disc disease at L2-L3, L3-L4, L4-L5 
and L5-S1, with a broad based disc bulge, L5-S1, L4-S1, L4-
L5, L3-L4, and L2-L3 without significant spinal compromise.  

Upon VA examination in May 2004, the veteran reported daily 
back pain, stiffness, and flare-ups approximately 5 to 6 
times per month.  Range of motion testing revealed that 
flexion was to 80 degrees, with extension to 34 degrees;  
left lateral flexion was to 20 degrees; right lateral flexion 
was to 22 degrees.  Mild limitation of motion secondary to 
pain was noted.  

A post-operative MRI from the Sands at the University of 
Florida from January 2005 notes an impression of status post 
operative instrumentation and fusion at L4-5 in anatomic 
position. There was no apparent hardware failure, discitis, 
kyphotic hyperangulation or translational subluxation, but 
there was multi-level age-related spondylosis with a 
combination of mild-to-moderate loss of discal height, 
minimal nonfocial annular protrusions, and mild anterolateral 
endplate osteophyte formation.  A comparison with the prior 
exam demonstrates no apparent interval changes.  

The veteran received another VA examination for his back in 
October 2005.  The examination report discussed the veteran's 
lumbar laminectomy with spinal fusion L4-5 surgery in 
December 2004, and noted that the veteran has not had flare-
ups since surgery.  He did indicate that he still experiences 
moderate, constant lower back pain.  While the veteran's 
posture was normal, his gait was described as "waddling" 
with "poor propulsion."  There were no spinal curvatures, 
ankylosis of the cervical or thoracolumbar spine, or 
sacrospinalis noted.  There was no spasm, localized 
tenderness, or guarding severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  Testing of the 
active and passive motion of the thoracolumbar spine 
indicated that flexion was to 90 degrees, with extension to 
20.  Left and right lateral flexion were to 20 degrees, with 
pain for the entirety of the motion.  Left and right rotation 
were also to 20 degrees, with pain for the entirety of the 
motion.  There was no additional loss of motion on repetitive 
use of the joint due to pain, fatigue, weakness or lack of 
endurance.  The examiner diagnosed degenerative joint disease 
of the lumbar spine, with moderate effects on the veteran's 
ability to exercise and severe impact on travelling and 
recreation.

Post-surgery reports from the Sands at University of Florida 
from 2005 and 2006 indicate that the veteran indicate that, 
due to progressive thoracic myelopathy, the veteran underwent 
a laminectomy to remove an arachnoid cyst in his thoracic 
spine in December 2005.  After surgery, it was noted that the 
veteran had an awkward gait.  In January 2006, the examiner 
stated that his gait problem was likely related to the slow 
recovery that would be expected from a chronic compression of 
the spine.  

In May 2007, the veteran was afforded another VA back 
examination.  The veteran claimed that his lower back pain 
was partially diminished since surgery, but he still 
experiences discomfort and recurrent, sharp pain daily.  He 
reported no incapacitating episodes during the past 12 
months.  Upon examination, there was no spasm, atrophy, 
guarding, tenderness or weakness, but there is pain with 
motion.  There is also no spasm, localized tenderness, or 
guarding severe enough to be responsible for an abnormal gait 
or abnormal spinal contour.  Range of motion for the 
thoracolumbar spine, testing revealed that flexion is to 65, 
with pain beginning at 30 degrees; extension is to 15 degrees 
with pain beginning at 10 degrees; right and left lateral 
flexion were to 20 degrees with pain starting at 10 degrees; 
left lateral rotation was to 20 degrees with pain beginning 
at 10 degrees; right lateral rotation was to 25 degrees with 
pain starting at 10 degrees. There is also no additional loss 
due to pain, fatigue, weakness, or lack of endurance.  

An X-ray of the lumbosacral spine indicated no evidence of 
acute fracture or spondylolisthesis.  The lumbar vertebral 
bodies are normal in statute and properly aligned.  
Invertebral disc spaces are normal and sacroiliac joints are 
symmetrical.  An impression of "negative examination of the 
lumbosacral spine" was noted.  The examiner concluded by 
diagnosing the veteran with residuals of lumboscaral lumbar 
disc disease and surgical fusion, with moderate impact on the 
veteran's travel and recreation and severe impact on 
exercise.  

Based on the medical evidence of record prior to December 
2004, when the veteran underwent lumbar laminectomy surgery, 
the Board has concluded that a disability rating in excess of 
10 percent for the veteran's lower back disability is not 
warranted.  Although the veteran experienced degenerative 
disc disease that limited his range of motion, forward 
flexion of the thoracolumbar spine was greater than 60 
degrees, and the combined range of motion of the 
thoracolumbar spine was greater than 120 degrees.  The 
veteran's range of motion was not additionally limited by 
pain, fatigue, weakness, or lack of endurance upon repetitive 
testing.  Moreover, there was no evidence of muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour, or evidence that the veteran experiences 
invertebral disc syndrome based upon incapacitating episodes.  

As for the period following the veteran's surgery from 
February 2005, the Board concludes that a disability rating 
in excess of 10 percent is likewise not supported by the 
record.  Post-surgery VA examination reports from October 
2005 and February 2007 show that the veteran has forward 
flexion to greater than 60 degrees and that the combined 
range of motion of his thoracolumbar spine is greater than 
120 degrees.  Although private medical reports indicate that 
the veteran had an awkward gait in 2005 and 2006, the May 
2007 VA examination revealed that there is no spasm, 
localized tenderness, or guarding severe enough to be 
responsible for an abnormal gait which would warrant a higher 
rating. Also, there was no additional limitation of motion 
due to pain, weakness, or fatigue.

The Board has taken into consideration the veteran's 
statements regarding the severity of his symptoms, and the 
pain and discomfort he experiences on a regular basis.  The 
veteran has been granted a 10 percent disability rating 
because of the functional impairment resulting from the 
disability.  As explained above, the objective evidence shows 
that he does not have sufficient functional impairment to 
warrant a higher rating.  The Board has also considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to the claim because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5242, 5243.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.
38 C.F.R. § 3.321(b)(1).

ORDER

Entitlement to a disability rating in excess of 10 percent 
for lumbar disc disease for the period prior to December 6, 
2004, is denied.

Entitlement to a disability rating in excess of 10 percent 
for lumbar disc disease for the period beginning February 1, 
2005, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


